Citation Nr: 1611799	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disability of the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1969 to December 1969, with additional service in the Texas Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for a left foot condition.  

The Veteran filed his claim in April 2011, seeking service connection for what he described as a "left foot injury/condition."  A statement submitted in March 2012 clarified that during his ACDUTRA service, the Veteran had both a skin infection on his toes of his left foot, and bilateral ankle pain that began in service.  In August 2014, the Veteran filed a claim for service connection for a bilateral ankle injury.  In January and September 2015 rating decisions, the RO denied service connection for a right ankle disability and a left ankle disability, respectively.  The Veteran did not timely appeal the January 2015 rating decision, and, to date, has not appealed the September 2015 decision.  Accordingly, the only issue currently before the Board is his entitlement to service connection for a skin disability of the left foot.  

In November 2015, the Veteran withdrew his Board hearing request.  38 C.F.R. § 20.704(e).  


FINDING OF FACT

The Veteran's skin disability of the left foot is not attributable to active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection a skin disability of the left foot are not met.  38 U.S.C.A. §§ 101, 106, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.655 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the RO sent a letter to the Veteran in May 2011, prior to the initial adjudication of his claim, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, all pertinent, identified medical records have been obtained and considered, to include records from Dr. J.S. and VA outpatient treatment records.  There is no indication of any outstanding evidence.  

The Board's December 2015 remand directed that the Veteran be given a skin examination.  The Appeals Management Center requested such an examination, in substantial compliance with the Board's directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, record demonstrates that the Veteran refused the examination in January 2016.  See January 2016 Compensation and Pension Exam Inquiry.  A claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655; VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination [,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655(a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  Given the Veteran's refusal of the examination, the Board finds that the duty to assist has been satisfied.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Preliminarily, veteran status must be established.  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In this case, "veteran" status has already been achieved for his ACDUTRA service from August 1969 to December 1969, as the Veteran is already service-connected for disability from this period.

Regarding current disability, a VA podiatry record from August 2012 notes that the Veteran has xerosis, and he has also been prescribed Clotrimazole for a fungal infection.  See, e.g., record from June 30, 2015.  Additionally, a record from January 2015 assessed the Veteran with "tenia" of the feet, which is likely a typographical error referring to tinea, or fungal infection.  Thus, current disability is established.

Moreover, as a sick slip dated November 13, 1969 stated that the Veteran had an infection on his toe, and he was given a medical profile for the same, in-service disease is also demonstrated.  

However, there is insufficient evidence of a nexus.  First, the Veteran refused his VA examination, so there is no VA opinion addressing nexus of record.  38 C.F.R. § 3.655.  Nor has the Veteran furnished such an opinion, and there is none within his VA and private treatment records.  

Moreover, there is no credible lay evidence of a nexus.  While the Veteran has asserted continuous and persistent symptomology since service, his private and VA medical records show otherwise.  Specifically, following the Veteran's period of ACDUTRA ending in December 1969, there is no record showing a skin infection of the left foot until May 1989, almost 20 years later, when the Veteran was diagnosed with tinea pedis by Dr. J.S.  The Veteran's remaining records from that physician, which are dated to August 2012, are all silent for any sort of skin infection.  Rather, there are over 10 progress notes in which the Veteran was noted as having normal skin.  VA records similarly do not support the Veteran's contentions.  An October 2005 foot examination was normal, as was another such examination in December 2005.  More recently, the Veteran's VA treatment records are generally silent for any such infection.  In June 2014, a skin examination of the Veteran's feet was normal.  Aside from onychocryptosis (an ingrown toe nail) and hemosiderin (a skin pigmentation due to iron), (see Dorland's Illustrated Medical Dictionary 843, 1322 (32d ed. 2012)) the Veteran's feet were normal in VA podiatry sessions in January, March, and April 2015.  A June 2015 primary care skin screen was also normal.  While the January 2015 record may have referred to tinea pedis, there is no other such diagnosis from this period.  Moreover, while the August 2012 record stated that the Veteran had abnormally dry skin, the next such report is dated in July 2015, when a podiatry record noted there was dry and cracked skin to the Veteran's heels.  Such a gap, again, does not constitute continuous and persistent symptomology.  
The Board also points out that the Veteran filed a claim seeking service connection for an eye disability in October 1973, and did not mention his skin condition at that time.  Indeed, his claim for a skin disability was not filed until April 2011, almost 40 years later.  While the timing of a claim is certainly not dispositive of the merits of that claim, it is evidence to consider when addressing the contention of a Veteran who clearly knows that he can seek benefits through VA, and yet is contending that he has had a service disability continuously since 1969.  In this case, the Board finds that the delay in filing his claim for a skin disability while filing for the eye disability in 1973 undercuts his contention that he has had a skin disability on his left foot continuously since his ACDUTRA service in 1969.  Thus, to the extent the Veteran himself, as a layperson, is linking any current skin condition on his left foot to the one he had in service, the Board finds that while he is competent to do so, his opinion lacks credibility for reasons outlined above.

Thus, the final element of service connection, or nexus, is not established, and service connection is not warranted.  In so finding, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for a skin disability of the left foot is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


